DETAILED ACTION
	Claims 1-10, 13-21, and 24 are currently pending in the instant application.  Claims 1-8, 10, 13-21, and 24 are withdrawn from consideration as being for non-elected subject matter.  Claim 9 is objected and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species BZ-DFDA-vanillin of example 2: 
    PNG
    media_image1.png
    176
    410
    media_image1.png
    Greyscale
 in the reply filed on 14 October 2022 is acknowledged.  While applicant states that claims 1-5, 9 and 21 of elected group I read on the elected species, it is noted that only claim 9 reads on the elected species.  The elected species corresponds to Formula (I) wherein one of R1 and R2 of formula (I) is methoxy and the other is -C(=O)H; R3 is the formula (II); one R1 and R2 of formula (II) is methoxy and the other is -C(=O)H; and R4 and R5 are each hydrogen.  Claims 1-5 and 21 have the proviso “wherein R4 and R5 in formula (II) cannot both be hydrogen.”  Therefore, the elected species BZ-DFDA-vanilin does not fall within claims 1-5 and 21 as R4 and R5 are both hydrogen in the elected species.  Additionally, claim 2 requires R3 to be hydrogen, however, the instant elected species does not have R3 as hydrogen, as R3 is formula (II) in the elected species.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compound: 
    PNG
    media_image2.png
    146
    383
    media_image2.png
    Greyscale
which is not allowable.
Claim 9 has been examined to the extent that it is readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 has multiple periods in the claim.  Appropriate correction is required.  It is suggested that “a.”, “b.”, “c.”, “d.”, and “e.” be deleted from the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 9 claims the species a, b, d, and e which are not within claim 1 from which claim 9 depends.  The compounds a, b, d, and e of claim 8 differ at least by R4 and R5.  In the claim 9 compounds, a, b, d, and e each have R4 and R5 both as hydrogen.  However, claim 1, from which claim 9 depends includes the statement “wherein R4 and R5 in formula (II) cannot both be hydrogen.”    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., available online 28 June 2017 (reference 18 of the 1449 filed 2/7/2020).
Shen et al. discloses the compound:

    PNG
    media_image3.png
    83
    221
    media_image3.png
    Greyscale
on page 259.  This compound corresponds to compound a. of claim 9:

    PNG
    media_image4.png
    39
    478
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    121
    355
    media_image5.png
    Greyscale
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					25 October 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600